DAUKSCH, Judge.
This is an appeal from a sentence of a juvenile who was given adult sanctions. It is error to sentence a juvenile as an adult if section 39.111, Florida Statutes (1987) is not complied with.
*1158Here, as in Keith v. State, 542 So.2d 440 (Fla. 5th DCA 1989), the trial judge merely checked a checklist and did not comply with section 39.111(7)(d), Florida Statutes (1987). This statute requires the sentencing judge to “render a specific finding of fact and the reasons for the decision” in writing so they can be reviewed on appeal. Although we assume the sentencing judge put the checkmarks on the checklist we do not know because one check looks like another and the judge did not sign the checklist. So, it was error to fail to give written specific findings of fact and reasons for the decision to impose adult sanctions and the record cannot support a judicial action if a written action is not signed by the judge.
The sentence is quashed and this cause remanded for resentencing.
SENTENCE QUASHED; REMANDED.
DANIEL, C.J., and ORFINGER, J., concur.